IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-48,019-02



EX PARTE TRAVIS DWIGHT GREEN




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO.  823865-A FROM THE

209TH DISTRICT COURT OF HARRIS COUNTY



Per Curiam.
 
 ORDER


 This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	Applicant was convicted of capital murder on December 7, 2000.  The jury answered
the special issues submitted pursuant to Texas Code of Criminal Procedure Article 37.071,
and the trial court, accordingly, set punishment at death.  We affirmed the conviction and
sentence on direct appeal.  Green v. State, No. AP-74,036 (Tex. Crim. App.  June 26, 2002).  Applicant presents seven allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  The trial court did not hold an evidentiary
hearing.  The trial court adopted the State's proposed findings of fact and conclusions of law
recommending that the relief sought be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, we deny relief. 
	IT IS SO ORDERED THIS THE 6TH DAY OF MARCH, 2013.
Do Not Publish